Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 5, 9, and 15-20 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14, specifically the independent claims claim 1 and 9 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, specifically the independent claims e.g. claim 1 of copending U.S. Serial No.  16510382. It would have been obvious to one of ordinary skill in the art to omit the step of speech guidance which is analogous in function to a tip and audio output, wherein mere semantics differs, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

1 and 9
A washing machine of configuring a laundry course based on speech recognition, comprising:  5a speech input unit configured to receive a speech including any one or more of a Stain Word and a Cloth Word from a user to convert the received speech into a speech data, wherein the Stain Word is a word indicating a name of stain, a color of stain, or a chemical property of stain, and the Cloth Word is a word indicating a kind of laundry, a fabric name of laundry, or a color of laundry;  10a communication unit configured to transmit identification information of the washing machine and the speech data to a first server, and receive course configuring information corresponding to any one or more of the Stain Word and the Cloth Word from any one of the first server or a second server that is distinguished with the first server; a speech guidance unit configured to output a speech guide message that notifies a 15laundry course corresponding to the course configuring information; and a control unit configured to control the speech input unit, the communication unit, and the speech guidance unit.
1. A method for controlling a washing machine and at least one server system interacting with the washing machine, the method comprising:  5receiving a speech command provided by a user; converting the received speech command into text data; extracting, from the converted text data, keywords; distinguishing, from the extracted keywords, a clothing word and a stain word, wherein the clothing word is a word indicating a kind of clothes, a fabric name of laundry, or a color of 10laundry, and the stain word is a word indicating a name of a contaminant, a color of a stain, or a chemical property of a stain; determining a laundry course based on the clothing word and the stain word; retrieving, from a database, washing tip information associated with the stain word; and causing the washing machine to provide audio output of speech related to the laundry 15course and the washing tip information.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CLAYTON et al. US 20190153653 A1 (hereinafter CLAYTON) in view of CLAYTON et al. US 20190153653 A1 (hereinafter CLAYTON) and further in view of NISHIKAWA; YURI et al. US 20180122366 A1 (hereinafter NISHIKAWA).
Re claims 1, 5, 9, and 14, CLAYTON teaches
1. A washing machine, comprising:  
5a speech input unit configured to receive a speech including any one or more of a Stain Word and a Cloth Word from a user to convert the received speech into a speech data, wherein the Stain Word is a word indicating a name of stain, a color of stain, or a chemical property of stain, and the Cloth Word is a word indicating a kind of laundry, a fabric name of laundry, or a color of laundry;  (stain settings, clothes settings, server usage, mobile device control, speech handling, temperature, message guidance, detergent w/ amount, keywords from user inputting data 0026, 0049, 0084-0085, 0091-0092, 0101, fig. 7-19 GUI variations 0025, 0026, 0086, 0090-92, and fig. 13-14)
and receive at least one of laundry course configuring information specialized for the washing machine or standard laundry course configuring information corresponding to any one or more of the Stain Word and the Cloth Word from any one of the first server or a second server that is distinguished with the first server; (remote server for data, stain settings, clothes settings, server usage, mobile device control, speech handling, temperature, message guidance, detergent w/ amount, keywords from user inputting data 0026, 0049, 0084-0085, 0091-0092, 0101, fig. 7-19 GUI variations 0025, 0026, 0086, 0090-92, and fig. 13-14)
a speech guidance unit configured to output a speech guide message that notifies at least one of the laundry course configuring information or the standard 15laundry course configuring information; and (stain settings, clothes settings, server usage, mobile device control, speech handling, temperature, message guidance, detergent w/ amount, keywords from user inputting data 0026, 0049, 0084-0085, 0091-0092, 0101, fig. 7-19 GUI variations)
(stain settings, clothes settings, server usage, mobile device control, speech handling, temperature, message guidance, detergent w/ amount, keywords from user inputting data 0026, 0049, 0084-0085, 0091-0092, 0101, fig. 7-19 GUI variations)
wherein the laundry course configuring information specialized for the washing machine is searched in a first database by using the identification information of the washing machine and at least one or more of the Stain Word and the Cloth Word, and (first database of multiple databases corresponding to selections to be made such as by voice input or touch entry, a first entry would be “wash” or “stain wizard” and can be a first database under “wash” for example 0074, 0066, 0026, 0096, 0051, fig. 6 with fig. 11 and 13-19 0025, 0026, 0086, 0090-92, and fig. 13-14)
wherein the standard laundry course configuring information is searched in a second database by using at least one or more of the Stain Word and the Cloth Word. (a second database from multiple databases using command “hot” or “one rinse” or “speed normal” relative to the keyword i.e.  cloth/stain which is a generic representation of laundry related keyword input, additionally favorites vs factory default selections are another interpretation of multiple database sources to pull data from e.g. default database vs favorites database…following said first database of multiple databases corresponding to selections to be made such as by voice input or touch entry, a first entry would be “wash” or “stain wizard” and can be a first database under “wash” for example 0074, 0066, 0026, 0096, 0051, fig. 6 with fig. 11 and 13-19 0025, 0026, 0086, 0090-92, and fig. 13-14)

However, CLAYTON while teaching a server fails to teach speech data between server and local device, as well as speech guidance under the assumption this refers to audio being output
10a communication unit configured to transmit identification information of the washing machine and the speech data to a first server,… (Phillips speech processed externally and data transmitted back to device to process in the GUI or application 0047-0048, 0057, 0064, fig. 1c and well-known Text to speech to read already existing information audibly to a user as in 0084)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of CLAYTON to incorporate the above claim limitations as taught by Phillips to allow for off board resources thus eliminating the 

While teaches CLAYTON teaches commands and editable updateable/new entries for commands (0025, 0026, 0086, 0090-92, and fig. 13-14) and Phillips teaches disambiguation guiding a user through to find a match for entries from multiple databases by consulting both simultaneously or only one, it fails to teach:
based on the laundry course configuring information not being mapped in the first database (NISHIKAWA laundry embodiments with voice commands consults a second database when a first database has no match 0004, 0065, 0206 with fig. 15)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of CLAYTON in view of Phillips to incorporate the above claim limitations as taught by NISHIKAWA to allow for the improvement of the combination yield of laundry speech recognition with server databases, wherein NISHIKAWA adds a processing reduction time and memory usage reduction by consulting when a first failed match takes place in a first database, thereby improving Phillips to not consult a second server when a first match is made and consult only a second server when no match is made in the first server i.e. no simultaneous aggregating server matching, while preserving the guidance disambiguation and server ASR concepts of Phillips.



2. The washing machine of configuring the laundry course based on the speech 20recognition of claim 1, wherein the course configuring information comprises a laundry course and an option that are suitable for the Stain Word and/or the Cloth Word, and wherein the courses configuring information also comprises: any one or more of a washing strength of washing operation, a temperature of water, a 25kind of detergent, an amount of the detergent, and a contaminant removal strength of laundry.  (stain settings, clothes settings, server usage, mobile device control, speech handling, temperature, message guidance, detergent w/ amount, keywords from user inputting data 0026, 0049, 0084-0085, 0091-0092, 0101, fig. 7-19 GUI variations)


Re claims 3 and 11, CLAYTON teaches
3. The washing machine of configuring the laundry course based on the speech recognition of claim 1, wherein the course configuring information comprises a recommended laundry course 30that is configured based on the information that the Cloth Word indicates or that the Stain Word indicates, 36Attorney Docket No.: 44118-0050001 Client Ref: LEP180115US; LGE Ref: 18LWW001US02wherein the speech guidance unit is configured to (outputting information on status of wash, stain settings, clothes settings, server usage, mobile device control, speech handling, temperature, message guidance, detergent w/ amount, keywords from user inputting data 0026, 0049, 0084-0085, 0091-0092, 0101, fig. 7-19 GUI variations)
wherein the control unit is configured to start an operation of the washing machine without a modification of the recommended laundry course or an option for the recommended 5laundry course according to an instruction that the user utters.  (proceeds without user intervention, stain settings, clothes settings, server usage, mobile device control, speech handling, temperature, message guidance, detergent w/ amount, keywords from user inputting data 0026, 0049, 0084-0085, 0091-0092, 0101, fig. 7-19 GUI variations)



Re claim 4, CLAYTON teaches stain and clothing data from speech or input but fails to teach specificities of a server:
(Phillips speech input at local device, sent and processed externally and data transmitted back to device to process in the GUI or application 0047-0048, 0057, 0064, fig. 1c)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of CLAYTON to incorporate the above claim limitations as taught by Phillips to allow for off board resources thus eliminating the need for memory on the laundry device of CLAYTON, for a more expansive vocabulary without taking up local resource either on the phone or the laundry machine itself. 



Re claim 6, CLAYTON teaches 
256. The central control server of claim 5, wherein the equipment control unit is configured to extract the first keyword and the second (washing machine text keywords, stain settings, clothes settings, server usage, mobile device control, speech handling, temperature, message guidance, detergent w/ amount, keywords from user inputting data 0026, 0049, 0084-0085, 0091-0092, 0101, fig. 7-19 GUI variations)


Re claim 8, CLAYTON teaches 
8. The central control server of claim 5, 5wherein the equipment control unit is configured to generate the guide message of requesting an utterance of the Stain Word or the Cloth Word, and wherein the communication unit is configured to transmit the generated message to the washing machine or a speech server and receives a keyword corresponding to any one of the requested StainWord or ClothWord from the washing machine or the speech server.  (washing machine text keywords, stain settings, clothes settings, server usage, mobile device control, speech handling, temperature, message guidance, detergent w/ amount, keywords from user inputting data 0026, 0049, 0084-0085, 0091-0092, 0101, fig. 7-19 GUI variations)


Re claim 12, CLAYTON teaches stain and clothing data from speech or input but fails to teach specificities of a server:
12. The method for configuring the laundry course based on the speech recognition of claim 9, after the transmitting step, 15receiving a message that indicates an output of the guide message that requests an additional utterance of a Stain Word or Cloth Word, from the first server or the second server; and (Phillips speech input at local device, sent and processed externally and data transmitted back to device to process in the GUI or application 0047-0048, 0057, 0064, fig. 1c fig. 2 is element 102)
outputting the received message via the speech guidance unit, and receiving an additional speech including the Stain Word or Cloth Word to convert the received speech into the 20speech data; and (Phillips multiple servers and n-number of follow up speech as in disambiguation or editing in general at least in fig. 7b, speech input at local device, sent and processed externally and data transmitted back to device to process in the GUI or application 0047-0048, 0057, 0064, fig. 1c fig. 2 is element 102)
(Phillips multiple servers and n-number of follow up speech as in disambiguation or editing in general at least in fig. 7b, speech input at local device, sent and processed externally and data transmitted back to device to process in the GUI or application 0047-0048, 0057, 0064, fig. 1c fig. 2 is element 102)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of CLAYTON to incorporate the above claim limitations as taught by Phillips to allow for off board resources thus eliminating the need for memory on the laundry device of CLAYTON, for a more expansive vocabulary without taking up local resource either on the phone or the laundry machine itself. 


Re claim 13, CLAYTON teaches stain and clothing data from speech or input but fails to teach specificities of a server:
13. The method for configuring the laundry course based on the speech recognition of claim 9, 
25wherein the first server is a speech server, (Phillips multiple servers, one for data e.g. vocabulary another for ASR processing, and n-number of follow up speech as in disambiguation or editing in general at least in fig. 7b, speech input at local device, sent and processed externally and data transmitted back to device to process in the GUI or application 0047-0048, 0057, 0064, fig. 1c fig. 2 is element 102)
wherein the second server is a central control server, and (Phillips multiple servers, one for data e.g. vocabulary another for ASR processing, and n-number of follow up speech as in disambiguation or editing in general at least in fig. 7b, speech input at local device, sent and processed externally and data transmitted back to device to process in the GUI or application 0047-0048, 0057, 0064, fig. 1c fig. 2 is element 102)
wherein the step of receiving the course configuring information comprises receiving the course configuring information from the central control server for the communication unit. (Phillips keywords for vocab/dictionary multiple servers, one for data e.g. vocabulary another for ASR processing, and n-number of follow up speech as in disambiguation or editing in general at least in fig. 7b, speech input at local device, sent and processed externally and data transmitted back to device to process in the GUI or application 0047-0048, 0057, 0064, fig. 1c, fig. 2 is element 102)



Re claims 15, 17, and 19, CLAYTON teaches stain word or cloth word keywords for laundry machines (0025, 0026, 0086, 0090-92, and fig. 13-14) but fails to teach
15. (New) The washing machine of claim 1, wherein the laundry course configuring information is classified based on the identification information of the washing machine.  (NISHIKAWA laundry embodiments with voice commands consults a second database when a first database has no match 0004, 0065, 0206 with fig. 15)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of CLAYTON in view of Phillips to incorporate the above claim limitations as taught by NISHIKAWA to allow for the improvement of the combination yield of laundry speech recognition with server databases, wherein NISHIKAWA adds a processing reduction time and memory usage reduction by consulting when a first failed match takes place in a first database, thereby improving Phillips to not consult a second server when a first match is made and consult only a second server when no match is made in the first server i.e. no simultaneous 


Re claims 16, 18, and 20, CLAYTON teaches stain word or cloth word keywords for laundry machines (0025, 0026, 0086, 0090-92, and fig. 13-14) but fails to teach
16. (New) The washing machine of claim 1, wherein the laundry course configuring information is not mapped in the first database based on the identification information of the washing machine and the at least one or more of the Stain Word and the Cloth Word corresponding to first and second keywords that are absent from the first database. (NISHIKAWA laundry embodiments with voice commands consults a second database when a first database has no match 0004, 0065, 0206 with fig. 15)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of CLAYTON in view of Phillips to incorporate the above claim limitations as taught by NISHIKAWA to allow for the improvement of the combination yield of laundry speech recognition with server databases, wherein NISHIKAWA adds a processing reduction time and memory usage reduction by consulting when a first failed match takes place in a first database, thereby improving Phillips to not consult a second server when a first match is made and consult only a .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran; Bao et al. US 20180133583 A1
	Voice commands, washer, stains
Ha; Mikyung	US 20140197934 A1
	Laundry, serves


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov